DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Essentially, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Essentially, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Essentially, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Essentially, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a .
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Essentially, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Essentially, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Essentially, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Essentially, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,841,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Essentially, the sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/20, 3/3/21 and 7/23/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US Publication 2017/0034862).
Regarding claims 1 and 11, Ma teaches an apparatus and communication method, comprising: (i.e. fig. 17 shows a wireless receiving device comprising modules for receiving (21) and determining (23); see paragraphs 156)
 	receiving, by a first device, a Layer 2 Protocol Data Unit (PDU) sent by a second device; (i.e. fig. 7b shows a MAC PDU received by a wireless device; see paragraph 132) and
 	determining, by the first device, a connection state in which the first device and the second device need to be according to the Layer 2 PDU. (i.e. fig. 7b shows the MAC PDU comprises a header which the wireless device may determine a transmission mode; see paragraph 132)
Claim(s) 2 – 6, 10 – 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Publication 2015/0156764).
Regarding claims 1 and 11, Yang teaches an apparatus and communication method, comprising: (i.e. fig. 22 shows a wireless communication between a BS and a UE both comprising a transceiver, processor and memory;  see paragraphs 205)
 	receiving, by a first device, a Layer 2 Protocol Data Unit (PDU) sent by a second device; (i.e. fig. 17 shows control elements in a MAC PDU which may be received by a wireless device; see paragraph 101, 102) and
 	determining, by the first device, a connection state in which the first device and the second device need to be according to the Layer 2 PDU. (i.e. fig. 17 shows the control elements in a MAC PDU may be utilized by a wireless device to determine a state such as active or inactive; see paragraph 101, 102)
Regarding claims 12, Yang teaches the communication device according to claim 1, wherein the first device is a terminal device and the second device is a network-side device; or, the first device is a network-side device and the second device is a terminal device: and the connection state in which the first device and the second device need to be comprises a first connection state or a second connection state, wherein the first connection state is a connection state between the terminal device and the network-side device when the terminal device is in an active state; (i.e. fig. 22 shows wireless communication 
Regarding claim 13, Yang teaches the communication device according to claim 1, wherein determining, by the first device, the connection state in which the first device and the second device need to be according to the Layer 2 PDU comprises: determining, by the first device, the connection state in which the first device and the second device need to be according to whether the Layer 2 PDU carries a data packet or according to first information carried in the Layer 2 PDU, wherein the first information is used for indicating whether there is subsequent data transmission between the first device and the second device. (fig. 17 shows the control elements (first information) in a MAC PDU may be utilized by a wireless device to determine a communication state, inactive being no further 
Regarding claim 14, Yang teaches the communication device according to claim 13, wherein determining, by the first device, the connection state in which the first device and the second device need to be according to whether the Layer 2 PDU carries a data packet or according to the first information carried in the Layer 2 PDU comprises: determining that the first device and the second device need to be in a first connection state when the first information indicates that there is subsequent data transmission between the first device and the second device; and determining that the first device and the second device need to be in a second connection state when the first information indicates that there is no subsequent data transmission between the first device and the second device. (fig. 17 shows the control elements (first information) in a MAC PDU may be utilized by a wireless device to determine a communication state, inactive being no further communications or active meaning subsequent data transmission; see paragraph 101, 102)
Regarding claim 15, Yang teaches the communication device according to claim 13, wherein determining, by the first device, the connection state in which the first device and the second device need to be according to whether the Layer 
Regarding claim 16, Yang teaches the communication device according to claim 11, wherein the Layer 2 PDU carries second information for indicating the connection state in which the first device and the second device need to be; and determining, by the first device, the connection state in which the first device and the second device need to be according to the Layer 2 PDU comprises: determining, by the first device, the connection state in which the first device and the second device need to be according to the second information carried in the Layer 2 PDU. (fig. 17 shows the control elements (second information) in a MAC PDU may be utilized by a wireless device to determine a communication state, inactive being no further communications or active meaning subsequent data transmission; see paragraph 101, 102)

Regarding claim 20, Yang teaches the communication device according to sending, by the first device, ninth information to the second device, wherein the ninth information is used for indicating the connection state in which the first device and the second device need to be; or sending, by the first device, eighth information to the second device, wherein the eighth information is used for indicating that the first device has correctly received the Laver 2 PDU and sending, by the first device, ninth information to the second device, wherein the ninth information is used for indicating the connection state in which the first device and the second device need to be. (fig. 17 shows the control elements (information) in a MAC PDU may be utilized by a wireless device to determine a communication state, inactive being no further communications or active meaning subsequent data transmission; see paragraph 101, 102)



Regarding claim 2, Yang teaches a communication method, comprising:
generating, by a second device, a Layer 2 Protocol Data Unit (PDU) which is used for a first device to determine a connection state in which the first device and the second device need to be; (i.e. fig. 7b shows a MAC PDU received by a wireless device; see paragraph 132) and
 	sending, by the second device, the Layer 2 PDU to the first device. (i.e. fig. 17 shows the control elements in a MAC PDU may be utilized by a wireless device to determine a state such as active or inactive; see paragraph 101, 102)
Regarding claims 3, Yang teaches the communication method according to claim 11, wherein the first device is a terminal device and the second device is a network-side device; or, the first device is a network-side device and the second device is a terminal device: and the connection state in which the first device and the second device need to be comprises a first connection state or a second connection state, wherein the first connection state is a connection state between the terminal device and the network-side device when the terminal device is in an active state; (i.e. fig. 22 shows wireless communication between a UE and a BS and a MAC PDU is the data link layer data unit for communication between the UE and BS; fig. 17 shows the control elements in a 
Regarding claim 4, Yang teaches the communication method according to claim 11, wherein generating, by the second device, a Layer 2 PDU comprises: generating, by the second device, the Layer 2 PDU according to whether there is currently data packet transmission between the first device and the second device, or according to whether there is subsequent data transmission between the first device and the second device, or according to whether there is currently data packet transmission between the first device and the second device and whether there is subsequent data transmission between the first 
Regarding claim 5, Yang teaches the communication method according to claim 13, wherein generating, by the second device, the Layer 2 PDU according to whether there is currently data packet transmission between the first device and the second device, or according to whether there is subsequent data transmission between the first device and the second device, or according to whether there is currently data packet transmission between the first device and the second device and whether there is subsequent data transmission between the first device and the second device, comprises: generating, by the second device, the Layer 2 PDU carrying a data packet when there is currently data packet transmission between the first device and the second device; generating, by the second device, the Layer 2 PDU without carrying any data packet when there is currently no data packet transmission between the first device and the second device; (i.e. figs. 16 and 17 show a MAC PDU may comprise control information indicating whether the packet comprises data or control information indicating state of the device; see paragraphs 100 - 102) generating, by the second device, the Layer 2 PDU carrying first information for indicating that there is no subsequent data transmission between the first device and the second device when there is no subsequent data transmission between the first device and the second device; and generating, by the second device, the Layer 2 PDU carrying first information 
Regarding claim 6, Yang teaches the communication method according to claim 11, wherein the communication method further comprises: determining, by the second device, the connection state in which the first device and the second device need to be: and wherein generating, by the second device, the Layer 2 PDU comprises: generating, by the second device, the Layer 2 PDU carrying second information for indicating the connection state in which the first device and the second device need to be. (fig. 17 shows the control elements (second information) in a MAC PDU may be utilized by a wireless device to determine a communication state, inactive being no further communications or active meaning subsequent data transmission; see paragraph 101, 102)
Regarding claim 10, Yang teaches the communication method according to receiving, by the second  receiving, by the second device, ninth information sent by the first device, wherein the ninth information is used for indicating the connection state in which the first device and the second device need to be. (fig. 17 shows the control elements (information) in a MAC PDU may be utilized by a wireless device to determine a communication state, inactive being no further communications or active meaning subsequent data transmission; see paragraph 101, 102)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 17, 18  are rejected under 35 U.S.C. 103(a) as being obvious over Yang et al. (US Publication 2015/0156764) in view of Kim et al. (US Publication 2008/0279171).
Regarding claim 7, Yang discloses all the recited limitations of claim 11 as described previously from which claim 16 depends. Yang does not teach wherein the first device and the second device are currently in a first connection state, and the connection state in which the first device and the second device need to be is a second connection state; the communication method further comprises: starting, by the first device, a first timer after receiving the Layer 2 PDU; or, starting, by the first device, a first timer after sending third information to the second device, wherein the third information is used for indicating that the first device has determined to enter the second connection state; and changing, by 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was utilize a timer upon the reception of a RLC PDU to determine buffer status of Kim into Yang. Both Yang and Kim teach wireless communication utilizing RLC PDUs. 
A person with ordinary skill in the art would have been motivated to make the modification to Yang to improve successful reception of data.
Regarding claim 8, Yang discloses all the recited limitations of claim 11 as described previously from which claim 11 depends. Yang does not teach wherein the Layer 2 PDU carries fourth information for indicating a timing duration of the first timer, and starting the first timer comprises: starting the first timer according to the fourth information. However, Kim teaches wherein the Layer 2 PDU carries fourth information for indicating a timing duration of the first timer, and starting the first timer comprises: starting the first timer according to the fourth information. (i.e. Kim discloses the starting of a timer when a device wirelessly receives an RLC PDU, the expiration of the timer determines a different operation of the UE; see paragraphs 69, 70 fig. 4)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was utilize a timer upon the reception of a RLC PDU to determine buffer status of Kim into Yang. Both Yang and Kim teach wireless communication utilizing RLC PDUs. 
A person with ordinary skill in the art would have been motivated to make the modification to Yang to improve successful reception of data.
Regarding claim 17, Yang discloses all the recited limitations of claim 11 as described previously from which claim 17 depends. Yang does not teach wherein the first device and the second device are currently in a first connection state, and 

A person with ordinary skill in the art would have been motivated to make the modification to Yang to improve successful reception of data.
Regarding claim 18, Yang discloses all the recited limitations of claim 17 as described previously from which claim 18 depends. Yang does not teach wherein the Layer 2 PDU carries fourth information for indicating a timing duration of the first timer, and starting the first timer comprises: starting the first timer according to the fourth information. However, Kim teaches wherein the Layer 2 PDU carries fourth information for indicating a timing duration of the first timer, and starting the first timer comprises: starting the first timer according to the fourth information. (i.e. Kim discloses the starting of a timer when a device wirelessly receives an RLC PDU, the expiration of the timer determines a different operation of the UE; see paragraphs 69, 70 fig. 4)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was utilize a timer upon the reception of a RLC PDU to 
A person with ordinary skill in the art would have been motivated to make the modification to Yang to improve successful reception of data.

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471




November 15, 2021Primary Examiner, Art Unit 2471